Exhibit 10.10

AMENDED AND RESTATED
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

                    AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY
AGREEMENT (this “Agreement”) dated as of March 27, 2007 by and among Laurus
Master Fund, Ltd., a Cayman Islands corporation (“Laurus”), North Sound Legacy
International Ltd. (“NS International”), North Sound Legacy Institutional Fund
LLC (“NS Institutional and, together with NS International, “North Sound”),
Andrew D. Lipman (“Lipman”), and Seapine Investments LLC (“Seapine”, together
with North Sound and Lipman, the “Investors” and together with Laurus in its
individual capacity, the “Secured Parties”) and Laurus, as collateral agent (in
such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENTS

                    Laurus has purchased a Secured Term Note in the original
principal amount of $25,000,000 (as amended, modified or supplemented, the “June
2006 Note”) made by TrueYou.Com Inc., a Delaware corporation (“Issuer”) pursuant
to the terms of the Securities Purchase Agreement, dated as of June 30, 2006 by
and between the Issuer and Laurus (as amended, modified or supplemented from
time to time, the “June SPA” and, together with the Related Agreements referred
to therein, each as amended, modified or supplemented from time to time, the
“June Laurus Documents”.

                    On March 16, 2007, the Investors have purchased Secured
Demand Notes in the aggregate original principal amount of $2,000,000 (as
amended, modified or supplemented, each a “March 16th Investor Note” and,
collectively, the “March 16th Investor Notes”) made by Issuer.

                    On March 27, 2007, the Investors have purchased Secured
Demand Notes in the aggregate original principal amount of $2,000,000 (as
amended, modified or supplemented, each a “March 27th Investor Note” and,
collectively, the “March 27th Investor Notes” and, together with the March 16th
Investor Notes, the “March Investor Notes”, and the March Investor Notes
together with the June Laurus Documents, the “Documents” ) made by Issuer.

                    To secure the complete and prompt payment of all Obligations
(as hereafter defined), (1) Issuer and its Subsidiaries (as defined in the June
Laurus Documents; each Subsidiary shall hereinafter be referred to as an “Other
Party” and, collectively, the “Other Parties”) has executed Security Documents
(as defined in the June Laurus Documents) in favor of Laurus granting to Laurus
a security interest in all assets of the Issuer and each Other Party and (2)
Issuer has executed the March Investor Notes in favor of the Investors granting
to such Investors a security interest in all assets of the Issuer and each Other
Party (the collateral referred to in the foregoing clauses (1) and (2) are
hereinafter collectively referred to as the “Collateral”).

                    The Secured Parties desire to appoint Collateral Agent to
act as agent for the Secured Parties and their successors and assigns with
respect to the Collateral and Collateral Agent desires to accept such
appointment.

                    The Investors presently contemplate the purchase of further
debt of the Issuer prior to March 31, 2007, on terms substantially in accordance
with the term sheet attached hereto

--------------------------------------------------------------------------------



as Exhibit A, as the same may be revised by mutual agreement of all Investors
(the “March Term Sheet”). Each Secured Party, the Issuer and each of the Other
Parties contemplates that if, as and when definitive agreements are executed
with respect to any additional loans and so long as the Secured Parties are
party to such definitive agreements (it not being intended by this Agreement to
create any obligation to lend by any Secured Party) then (i) this Agreement
shall be superseded in all respects by the definitive agreements executed in
connection with such transaction(s); (ii) that all Obligations outstanding
pursuant to the March Investor Notes shall become Obligations identical to the
debt issued in such transaction(s); and (iii) that definitive documents in
respect of such transaction(s) shall reflect the rights and obligations of each
such party as set forth in the March Term Sheet as the same may be amended as
set forth above.

                    NOW, THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Collateral Agent
and the Secured Parties agree as follows:

          SECTION 1. Definitions.

                    “Debtor Party” shall have the meaning ascribed thereto in
Section 3 of this Agreement.

                    “Obligations” shall mean all obligations and liabilities of
the Issuer and its respective successor and assign under the June Laurus
Documents and the March Investor Notes.

                    “Person” means an individual, partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture, limited liability company or other entity, or a
government or any political subdivision or agency thereof.

                    “Pro Rata Share” means, when calculating a Secured Party’s
portion of any distribution or amount, on a dollar for dollar basis in respect
of any Obligations at any time, an amount equal to a fraction, the numerator of
which is the then unpaid principal amount of such Obligations owing to or held
by such Secured Party and the denominator of which is the aggregate principal
amount of all Obligations owing by Issuer to all the Secured Parties entitled to
receive that particular distribution and amount in accordance with Section 8(a)
at such time.

                    “Security Interests” means all security interests, liens,
rights and interests granted by the Issuer and/or any Other Party for the
benefit of any person in the assets of the Issuer and/or any Other Party.

                    “Third Party Priority Security Interests” means any Security
Interests granted for the benefit of any person (other than Laurus) that has
lien priority over the Security Interests granted for the benefit of the
Investors; provided that “Third Party Priority Security Interests” shall not
include any Security Interests that have lien priority over those granted for
the benefit of Laurus as senior lender under the June Laurus Documents.

                     “UCC” means the Uniform Commercial Code as in effect from
time to time.

          SECTION 2. Authorization and Action. (a) The Secured Parties hereby
(i) appoint Laurus as the Collateral Agent for purposes of holding, maintaining
and enforcing any and all

2

--------------------------------------------------------------------------------



rights and remedies of the Secured Parties in the Collateral (including, without
limitation (1) the naming of the Collateral Agent, as agent for Secured Parties,
as secured party in all UCC financing statements filed or to be filed against
Issuer and/or any Other Party (“Financing Statements”) and (2) the execution of
any and all Financing Statements by the Collateral Agent on behalf and for the
ratable benefit of the Secured Parties) from time to time granted by Issuer
and/or any Other Party to secure the Obligations and (ii) authorize the
Collateral Agent to take such action as agent on their behalf and to exercise
such powers and discretion under this Agreement and the other Documents as are
delegated to Collateral Agent and/or any Secured Party by the terms hereof and
thereof, together with such other powers and discretion as are incidental
thereto, including, without limitation, acquiring, holding, and enforcing any
and all security interests and liens on the Collateral granted by the Issuer,
any Other Party or any other Person to secure any Obligations. To secure the
payment and performance of the Obligations, Issuer, Other Parties and Secured
Parties hereby acknowledge, confirm and agree that Collateral Agent has and
shall continue to have for the benefit of the Secured Parties a continuing
security interest in all Collateral heretofore granted to the Collateral Agent,
for the benefit of the Secured Parties pursuant to the applicable Documents,
and, to the extent not otherwise granted to Collateral Agent, Issuer and Other
Parties hereby assign, pledge and grant to Collateral Agent, for the ratable
benefit of Secured Parties, a continuing security interest in and to the
Collateral.

          (b) The Collateral Agent may from time to time and at its sole
discretion appoint any other Person to act as the Collateral Agent’s sub-agent
for purposes of holding any lien or security interest granted under the
Documents or exercising rights and remedies thereunder at the direction of the
Collateral Agent, subject to the terms of this Agreement. In this connection,
such sub-agents shall be entitled to the benefits of provisions of this
Agreement as though such sub-agents were the “Collateral Agent” under this
Agreement.

          (c) Notwithstanding any provision to the contrary in the Documents,
the Collateral Agent shall have, with respect to the Issuer and the Other
Parties, the duties and responsibilities expressly set forth in this Agreement
and the other Documents, and no others, and the Collateral Agent shall not by
reason of this Agreement or any other Document be a trustee for, or have any
fiduciary obligations to, the Issuer or any Other Party, and no implied
covenant, functions or responsibilities shall be read into this Agreement or the
other Documents or otherwise exist against the Collateral Agent.

          (d) Except as set forth herein, Collateral Agent shall not be required
to exercise any discretion or take any action under any Document. Following the
occurrence and during the continuance of an Event of Default under and as
defined in any applicable Document, Collateral Agent shall have the exclusive
right to declare an Event of Default under and as defined in the applicable
Document following receipt by Collateral Agent from any Secured Party of a
Notice of Default (as hereinafter defined) and may commence exercising its
rights and remedies under the applicable Documents or under applicable law or
otherwise authorize the requesting Secured Party to take such action on behalf
of Collateral Agent. Notwithstanding anything contained herein to the contrary,
Collateral Agent shall not be required to take any action which exposes it to
personal liability or that is contrary to any Document or applicable law. For
purposes hereof, the term “Notice of Default” means a notice delivered by a
Secured Party to Collateral Agent stating that an Event of Default under and as
defined in a Document has occurred and is continuing beyond any applicable cure
or grace period.

3

--------------------------------------------------------------------------------



          (e) In performing its functions and duties under this Agreement and
the other Documents, Collateral Agent shall act solely as an agent of the
Secured Parties and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for Issuer, any
Other Party or any other Person. Collateral Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement. The
duties of Collateral Agent shall be mechanical and administrative in nature and
Collateral Agent shall not have, nor be deemed to have, by reason of this
Agreement, any other Document or otherwise, a fiduciary relationship in respect
of any Secured Party. Except as expressly set forth in this Agreement,
Collateral Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to Issuer or any Other Party
that is communicated to or obtained by Collateral Agent or any of its affiliates
in any capacity.

          (f) If Collateral Agent shall request instructions from any Secured
Party with respect to any act or action (including failure to act) in connection
with this Agreement or any other Document, Collateral Agent shall be entitled to
refrain from such act or taking such action unless and until Collateral Agent
shall have received instructions from such Secured Party and Collateral Agent
shall not incur liability to any Person by reason of so refraining. Collateral
Agent shall be fully justified in failing or refusing to take any action
hereunder or under any other Document (i) if such action would, in the opinion
of Collateral Agent, be contrary to law or the terms of this Agreement or any
other Document or (ii) if Collateral Agent shall not first be indemnified to its
reasonable satisfaction against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Secured Party shall have any right of action
whatsoever against Collateral Agent as a result of Collateral Agent’s acting or
refraining from acting hereunder or under any other Document in accordance with
the instructions of the Secured Parties.

          (g) Anything in this Agreement or any other Document to the contrary
notwithstanding, each Secured Party hereby agrees with each other Secured Party
that no Secured Party shall take any action to protect or enforce its rights
arising out of the Documents (including exercising any rights of setoff) without
first obtaining the prior written consent of Collateral Agent, it being the
intent of Secured Parties that any such action to protect or enforce rights
under the Documents shall be taken in concert and at the direction or with the
consent of Collateral Agent.

          (h) The powers conferred on the Collateral Agent hereunder are solely
to protect the interest of the Secured Parties (including, without limitation,
the Collateral Agent in its individual Secured Party capacity) in the Collateral
and, except as expressly set forth in the preceding clause (d), shall not impose
any duty upon the Collateral Agent to exercise any such powers. Except for the
safe custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral, whether or not the Collateral Agent or any Secured Party has or
is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve the rights against any parties or any other rights
pertaining to any Collateral.

          (i) The Issuer and each Other Party hereby consent and agree, upon
request by the Collateral Agent, to execute and deliver such agreements,
instruments and documents as the Collateral Agent may reasonably deem desirable
to create, preserve and/or release the liens and

4

--------------------------------------------------------------------------------



security interests in the Collateral, including any release in connection with
any sale, transfer or other disposition of the Collateral or any part thereof in
accordance with any Document, or for application thereof pursuant to the terms
of the Documents.

          SECTION 3. Collateral Agent’s Reliance. Etc. Neither the Collateral
Agent nor any of its directors, officers, partners, managers, members, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or any other Document, except
for its or their own gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Without
limiting the generality of the foregoing, the Collateral Agent: (a) may consult
with its counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to any Secured Party, the
Issuer or any Other Party (hereinafter, the “Debtor Party”) and shall not be
responsible to any Debtor Party for any statements, warranties or
representations made in, or in connection with this Agreement by any third
party; (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Document, including, the Financing Statements, on the part of any Debtor Party
or to inspect the property (including the books and records) of any Debtor
Party; (d) shall not be responsible to any Debtor Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Document, any of the Collateral or any other instrument or document furnished
pursuant hereto or thereto or the perfection or collectibility of any
Collateral; and (e) shall incur no liability under or in respect of any Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by electronic mail, telecopy, or otherwise) believed by the
Collateral Agent to be genuine and signed or sent by the proper party or
parties.

          SECTION 4. The Collateral Agent in Its Individual Capacity. With
respect to the Obligations owing to it under the Documents, the Collateral Agent
in its individual capacity as a Secured Party shall have the same rights and
powers under the Documents as any other Secured Party and may exercise the same
as though it were not the Collateral Agent; and the term Secured Party shall,
unless otherwise expressly indicated, include Laurus, in its individual capacity
or such other Person, or any other Person who is a Secured Party serving as the
Collateral Agent in its individual capacity. Any Person serving as the
Collateral Agent, and its affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept other business engagements from and
generally engage in any kind of business with any Debtor Party, any of its Other
Parties and any Person who may do business with or own securities of any Debtor
Party, or any such Other Party, all as though such Person were not the
Collateral Agent and without any duty to account therefor to any Debtor Party.

          SECTION 5. Resignation of the Collateral Agent. The Collateral Agent
may resign at any time as Collateral Agent under this Agreement by giving not
less than thirty (30) days prior written notice thereof to the Secured Parties.
Following any such resignation, the Collateral Agent shall give notice thereof
to the Issuer; provided, that the failure to give such notice shall not affect
the validity or effectiveness of such resignation. Upon any such resignation
under this Agreement, the Secured Parties shall have the right to appoint a
successor Collateral Agent under this Agreement. If no successor Collateral
Agent shall have been so appointed by the Secured Parties, and shall have
accepted such appointment, within 30 days after the retiring Collateral

5

--------------------------------------------------------------------------------



Agent’s giving of notice of resignation, then the retiring Collateral Agent may,
on behalf of the Secured Parties, appoint a successor Collateral Agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Secured Parties may
request, in order to continue the perfection of the liens granted by the
Security Documents in accordance with the terms thereof, such successor
Collateral Agent shall succeed to and become vested with, all the rights,
powers, discretion, privileges and duties of the retiring Collateral Agent and
the retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement without any other or further act or deed on the
part of such former Collateral Agent. After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Collateral Agent under this Agreement.

          SECTION 6. Sharing of Security Interests. So long as no Third Party
Priority Security Interests exist, any and all valid security interests, liens,
rights and interests of the Secured Parties, whether now or hereafter arising or
existing, in or on any or all of the Collateral shall have equal priority and
shall rank equally and ratably (in accordance with each Secured Party’s Pro Rata
Share). For purposes of the foregoing, any claim of a right of set-off shall be
treated in all respects as a security interest and no claimed right of set-off
shall be asserted to defeat or diminish the rights or priorities provided for
herein. If any Secured Party, in its individual capacity, shall acquire a
security interest or lien in any of the Collateral, such Secured Party shall
promptly assign and transfer such security interest or lien in the Collateral to
Collateral Agent for the ratable benefit of the Secured Parties.

          SECTION 7. Sharing of Payments. So long as no Third Party Priority
Security Interests exist, in the event any payment or distribution on the
Obligations is made other than pursuant to the Documents (whether voluntarily,
involuntarily, through the exercise of any right of banker’s lien, set-off or
counterclaim or otherwise), the Secured Party receiving such payment shall
receive and hold the same in trust, as trustee, for the benefit of the Secured
Parties and shall forthwith deliver the same to the Collateral Agent. Each such
payment or distribution set forth in the immediately preceding sentence, shall
be applied by the Collateral Agent in accordance with Section 8. Notwithstanding
the foregoing, this Section 7 shall not apply to payments made by Laurus (or any
of its affiliates) to refinance existing indebtedness of Laurus (or its assigns)
under the June 2006 Documents.

          SECTION 8. Application of Proceeds. So long as no Third Party Priority
Security Interests exist: (a) All moneys collected by the Collateral Agent upon
any collection, sale or other disposition of any Collateral or upon receipt of
any insurance proceeds relating to the Collateral and/or from guarantors under
any guaranty agreement constituting a Document or the exercise of rights or
remedies with respect to any Document, shall be applied as follows:

                    (i) first, to the payment of (x) any and all sums advanced
by the Collateral Agent after the date hereof in order to preserve or protect
the Collateral or preserve or protect its security interest in the Collateral,
(y) the reasonable out of-pocket fees and expenses of foreclosing, re-taking,
holding, preparing for sale or lease, selling or otherwise disposing or
realizing on the Collateral, or of any exercise by the Collateral Agent of its
rights or remedies

6

--------------------------------------------------------------------------------



hereunder (to the extent consistent with the provisions of Section 10 of this
Agreement) or under the other Documents, together with reasonable attorneys’
fees and expenses and court costs, incurred by Collateral Agent or any Secured
Party in connection therewith (provided, however, that the foregoing are not
intended to include costs associated with the Collateral Agent’s participation
in the transaction(s) contemplated in the March Term Sheet);

                    (ii) second, to the extent moneys remain after the
application pursuant to the preceding clause (i), to the payment of any and all
outstanding Obligations owing to each Secured Party in accordance with such
Secured Party’s Pro Rata Share on a dollar for dollar basis; and

                    (iii) third, to the extent moneys remain after the
application pursuant to the preceding clauses (i) and (ii), any surplus then
remaining shall be held by Collateral Agent as cash collateral pending payment
in full of all Obligations and irrevocable termination of the Documents, after
which any remainder shall be paid to the Issuer or as otherwise required by law
or as a court of competent jurisdiction shall direct.

          (b) For purposes of determining the amount payable to each Secured
Party, the Collateral Agent shall be entitled to request each Secured Party to
furnish it with a written certification of the amount of Obligations then owed
to it and shall be entitled to rely upon the amounts stated therein in making
such distribution.

          (c) For purposes of applying payments received in accordance with this
Section 8, the Collateral Agent shall be entitled to rely upon the Secured
Parties for a determination (which the Secured Parties by their acceptance of
the benefits of this Agreement shall be obligated to provide upon request of the
Collateral Agent) of the outstanding Obligations owed to each Secured Party.
Unless it has actual knowledge to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no obligations other than principal
and interest are owing to any Secured Party.

Notwithstanding the foregoing, this Section 8 shall not apply to payments made
by Laurus (or any of its affiliates) to refinance existing indebtedness of
Laurus (or its assigns) under the June 2006 Documents.

          SECTION 9. Waivers and Modifications of Documents. The terms and
conditions of this Agreement shall not be amended, modified or waived in any
respect without the prior written consent of the Collateral Agent and each of
the other Secured Parties.

          SECTION 10. Indemnity and Expense. (a) The Secured Parties hereby
indemnify the Collateral Agent ratably (in accordance with their respective Pro
Rata Share) from and against any and all claims, losses and liabilities arising
out of or resulting from this Agreement and the other Documents, including,
without limitation, enforcement of this Agreement and the other Documents,
except claims, losses or liabilities resulting from the Collateral Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. Issuer and Other Parties hereby acknowledge that all
such claims, losses and liabilities for which the Secured Parties are liable
shall constitute Obligations secured by the Collateral.

7

--------------------------------------------------------------------------------



          (b) To the extent such amount are not paid by the Issuer or any of the
Other Parties in accordance with their obligations under the respective
Documents, the Secured Parties will upon demand pay (in accordance with their
respective Pro Rata Share) to the Collateral Agent the amount of any and all
unreimbursed expenses, including the fees and expenses of its counsel and of any
experts and agents, which the Collateral Agent may incur in connection with (i)
the administration of this Agreement, (ii) the custody, maintenance,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Collateral Agent or any Secured Party hereunder or
under any other Document, or (iv) the failure by the Issuer or any Other Party
to perform or observe any of the provisions hereof. Issuer and Other Parties
hereby acknowledge that all such expenses paid by the Secured Parties shall
constitute Obligations secured by the Collateral.

          SECTION 11. Notices. Whenever it is provided herein or in the other
Documents that any notice, demand, request, consent, approval, declaration or
other communication shall or may be given to or served upon any of the parties
by any other parties, or whenever any of the parties desires to give or serve
upon any other parties any communication with respect to this Agreement, each
such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered: (a) upon the earlier of actual receipt and three (3)
business days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this Section
11); (c) one (1) business day after deposit with a reputable overnight courier
with all charges prepaid or (d) when delivered, if hand-delivered by messenger,
all of which shall be addressed to the party to be notified and sent to the
address or facsimile number indicated in Schedule A or to such other address (or
facsimile number) as may be substituted by notice given as herein provided. The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice.

          SECTION 12. Continuing Agreement; Assignments. This Agreement is a
continuing agreement and shall (a) remain in full force and effect until the
indefeasible payment in full of the Obligations and irrevocable termination of
the Documents and (b) be binding upon the Secured Parties, Collateral Agent,
Issuer and Other Parties, their successors and assigns, and (c) inure, together
with the rights and remedies of the Collateral Agent hereunder, to the benefit
of the Collateral Agent and its respective successors, transferees and assigns.

          SECTION 13. Governing Law; Counterparts; Attorney’s Fees. THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, SHALL NOT BE
AMENDED EXCEPT BY A WRITING SIGNED BY THE COLLATERAL AGENT AND EACH OF THE
SECURED PARTIES, MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED TO BE AN ORIGINAL, AND SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. THE PARTIES HERETO CONSENT TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK
AND FURTHER CONSENT THAT ANY PROCESSOR NOTICE OR OTHER APPLICATION TO ANY COURT
OR A JUDGE THEREOF MAY BE SERVED WITHIN OR

8

--------------------------------------------------------------------------------



WITHOUT THE STATE OF NEW YORK BY CERTIFIED MAIL OR BY PERSONAL SERVICE, PROVIDED
A REASONABLE TIME FOR APPEARANCE IS ALLOWED. EACH PARTY HERETO HEREBY WAIVES ITS
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT. THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEYS’ FEES AND COSTS.

          SECTION 14. Amendment and Restatement of Original Agreement. The
parties to this Agreement have heretofore entered into that certain
Intercreditor and Collateral Agency Agreement, dated as of March 16, 2007 (the
“Original Agreement”), among Laurus, in its individual capacity and as
collateral agent, NS International, NS Institutional, Lipman, Seapine and the
Issuer. The parties hereby acknowledge and agree that this Agreement amends and
restates the Original Agreement in its entirety.

[SIGNATURE LINES ON FOLLOWING PAGE]

9

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the undersigned have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first above written.

 

 

 

 

LAURUS MASTER FUND, LTD.,

 

as a Secured Party

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

LAURUS MASTER FUND, LTD.,

 

as Collateral Agent

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

NORTH SOUND LEGACY INTERNATIONAL LTD.,

 

as a Secured Party

 

 

 

By: NORTH SOUND CAPITAL LLC; its Investment Advisor

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

NORTH SOUND LEGACY INSTITUTIONAL FUND LLC,

 

as a Secured Party

 

 

 

By: NORTH SOUND CAPITAL LLC; its Manager

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

SEAPINE INVESTMENTS LLC,

 

as a Secured Party

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

10

--------------------------------------------------------------------------------



 

 

 

 

ANDREW D. LIPMAN,

 

as a Secured Party

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED TO:

TRUEYOU.COM INC.

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

TRUEYOU.COM, INC. hereby represents and warrants to the Investors and Laurus
that no authorization, consent, approval, license, exemption of, or filing or
registration with, any Governmental Authority (as defined in each of the March
Investor Notes), or approval or consent of any other Person (as defined in each
of the March Investor Notes), is required for the due execution, delivery or
performance by the Company of any Documents, except for recordings or filings in
connection with the perfection of the liens on the Collateral in favor of the
Investors.

TRUEYOU.COM INC.

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

12

--------------------------------------------------------------------------------



SCHEDULE A

Notice Information

 

 

 

Name and Addresses

 

 

1.

Laurus Master Fund, Ltd.

 

c/o Laurus Capital Management, LLC

 

335 Madison Avenue, 10th Floor

 

New York, NY 10017

 

 

 

Attention:   Portfolio Services

 

Facsimile:   (212) 541-4410

 

 

2.

North Sound Legacy International Ltd.

 

20 Horseneck Lane

 

Greenwich, CT 06830

 

Facsimile: 203-340-5701

 

Attn: General Counsel

3

North Sound Legacy Institutional Fund LLC

 

20 Horseneck Lane

 

Greenwich, CT 06830

 

Facsimile: 203-340-5701

 

 

 

Attn: General Counsel

 

 

4.

Seapine Investments LLC

 

c/o Kidd & Company, LLC

 

10 Glenville Street

 

Greenwich, CT 06831

 

 

 

Facsimile: 203-661-1839

 

 

5.

Andrew D. Lipman

 

c/o Kidd & Company, LLC

 

10 Glenville Street

 

Greenwich, CT 06831

 

 

 

Facsimile: 203-661-1839

 

 

6.

TrueYou.Com Inc.

 

501 Merritt 7, 5th Floor

 

Norwalk, Connecticut 06851

 

 

 

Facsimile: 203-295-2102

13

--------------------------------------------------------------------------------